



COURT OF APPEAL FOR ONTARIO

CITATION:  R. v. Ibrahim, 2017 ONCA 400

DATE: 20170518

DOCKET: C62297

Hoy A.C.J.O., LaForme and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Samir Ibrahim

Appellant

Samir Ibrahim, appearing in person

Rebecca De Filippis, for the respondent

Heard and released orally:  May 8, 2017

On appeal from the order of May 26, 2016 of Justice Hill
    of the Superior Court of Justice, dismissing the appeal of a conviction entered
    on April 1, 2015 by Justice Douglas of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

The appellant, Samir Ibrahim, does not come to this court as of right. 
    Section 839(1) of the
Criminal Code
permits an appeal to this court
    from a summary conviction only where a question of law alone is raised and only
    where leave is granted.  Leave to appeal is granted sparingly.  It is not
    enough that the appeal raises a question of law.

[2]

In
R. v. R.(R.)
, 2008 ONCA 497, 90 O.R. (3d) 641, this court described the
    restricted circumstances in which leave to appeal may be granted from a summary
    conviction appeal decision:  first, in cases where the merits of the proposed
    question of law are arguable, even if not strong, and the proposed question of
    law has significance to the administration of justice beyond the four corners
    of the case; second, in cases where there appears to be a clear error even if
    it cannot be said that the error has significance beyond the specific case
    before the court.

[3]

The proposed question of law does not have significance to the
    administration of justice beyond the four corners of the case and we are not
    persuaded there is a clear error.

[4]

Accordingly, leave to appeal is denied.

Alexandra Hoy A.C.J.O.

H.S. LaForme J.A.

M.L. Benotto J.A.


